IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

League of United Latin American Citizens —
Richmond Region Council 4614, et al.,

Plaintiffs,
Vv. Civil Action No. 1:18-cv-00423-LO-IDD
PUBLIC INTEREST LEGAL
FOUNDATION, an Indiana Corporation,
and J. CHRISTIAN ADAMS,

Defendants.

ee a _ ee eee eee ed

 

DECLARATION OF NICOLE M. CLEMINSHAW IN SUPPORT OF THE PARTIES’
JOINT MOTION TO SELECTIVELY SEAL PREVIOUSLY FILED EXHIBITS

I, Nicole M. Cleminshaw, state and declare as follows:
1, Iam over 18 years of age. I am counsel for Plaintiffs League of United Latin
American Citizens — Richmond Region Council 4614, Eliud Bonilla, Luciania
Freeman, and Abby Jo Gearhart (collectively, “Plaintiffs”) in this matter and have
personal knowledge of the facts stated herein. I make this declaration for the
purposes of transmitting certain documents to the Court in support of the Parties’

Joint Motion to Selectively Seal Previously Filed Exhibits.

 

Each of the exhibits set forth in this declaration correspond to an exhibit that was
inadvertently filed in an unredacted form. Should the Parties’ joint motion be granted,
these exhibits—which contain appropriate redactions—can serve as replacement records

for the inadvertently filed exhibits already on the docket.
Attached as Exhibit A is a true and correct copy of ECF No. 130, Exhibit 1
redacted for personal identifiers and information designated as Confidential
pursuant to the Protective Order in this case (ECF No. 111).

Attached as Exhibit B is a true and correct copy of ECF No. 130, Exhibit 2
redacted for personal identifiers.

Attached as Exhibit C is a true and correct copy of ECF No. 185, Exhibit 2
redacted for personal identifiers and information designated as Confidential
pursuant to the Protective Order in this case (ECF No. 111).

Attached as Exhibit D is a true and correct copy of ECF No. 185, Exhibit 3
redacted for personal identifiers and information designated as Confidential
pursuant to the Protective Order in this case (ECF No. 111).

Attached as Exhibit E is a true and correct copy of ECF No. 185, Exhibit 4
redacted for information designated as Confidential pursuant to the Protective
Order in this case (ECF No. 111).

Attached as Exhibit F is a true and correct copy of ECF No. 194, Exhibit 9
redacted for personal identifiers.

Attached as Exhibit G is a true and correct copy of ECF No. 195, Exhibit 9
redacted for personal identifiers.

Attached as Exhibit H is a true and correct copy of ECF No. 200, Exhibit 4
redacted for personal identifiers and information designated as Confidential

pursuant to the Protective Order in this case (ECF No. 111).
10. Attached as Exhibit I is a true and correct copy of ECF No. 204, Exhibit 5
redacted for personal identifiers and information designated as Confidential
pursuant to the Protective Order in this case (ECF No. 111).

11. Attached as Exhibit J is a true and correct copy of ECF No. 204, Exhibit 6
redacted for personal identifiers.

12. Attached as Exhibit K is a true and correct copy of ECF No. 204, Exhibit 9
redacted for personal identifiers and information designated as Confidential

pursuant to the Protective Order in this case (ECF No. 111).

I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge. Executed on July 15, 2019, in Washington, D.C.

Lid Lt

Wicole M. Cleminshaw (VSB No. 92161)
CERTIFICATE OF SERVICE
I, Nicole Cleminshaw, hereby certify that on July 15, 2019, I electronically filed the
foregoing Declaration of Nicole M. Cleminshaw in Support of the Parties’ Joint Motion to
Selectively Previously Filed Exhibits using the CM/ECF system, which shall send notification of
such filing (NEF) to the following counsel of record:

Michael J. Lockerby, Esq.
Foley & Lardner LLP

3000 K Street, N.W. | Suite 600
Washington, DC 20007
mlockerby@foley.com

Counsel for Defendants

Matthew E. Kelley, Esq.
Ballard Spahr LLP

1909 K Street, NW | 12" Floor
Washington, DC 20006
kelleym@ballardspahr.com

Counsel for Defendant J. Christian Adams

/s/
NICOLE M. CLEMINSHAW (VSB No. 92161)
1440 New York Ave. NW
Washington, DC 20005
Telephone: (202) 371-7588
Facsimile: (202) 661-0588
Nicole.Cleminshaw@probonolaw.com

Counsel for Plaintiffs League of United Latin
American Citizens — Richmond Region Council
4614, Eliud Bonilla, Luciana Freeman, Abby Jo
Gearhart
